PER CURIAM.
The appellant timely filed this appeal seeking review of three interlocutory orders that relate to the substitution of the bankruptcy trustee for the bankrupt plaintiff, Donna Engelbrecht. However, neither the order denying summary judgment, the order allowing an amended complaint, nor the order substituting the Trustee for Engelbrecht is an immediately appealable order. See S. Broward, Hosp. Dist. v. Dupont, 683 So.2d 1135 (Fla. 4th DCA 1996) (dismissing review of order denying motion for summary judgment because petitioner will have an adequate remedy on final appeal); Beverly Health & Rehab. Servs., Inc. v. Meeks, 778 So.2d 322 (Fla. 2d DCA 2000) (noting the limited scope of review and denying petition for writ of certiorari on review of order granting leave to amend complaint). See generally, Martin v. Pahiakos, 490 F.3d 1272, 1277 (11th Cir.2007) (noting that “it is beyond dispute that the parties in both cases are identical. Although the Trustee stood in the shoes of Martin during this phase of the litigation, that is no impediment to considering the parties identical in the res judicata analysis”).
DISMISSED.
WOLF, LEWIS, and ROBERTS, JJ., concur.